Citation Nr: 0636269	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-14 874	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
RO which denied separate 10 percent ratings for bilateral 
tinnitus.

In a decision dated in August 2004, the Board denied the 
veteran's claim for separate compensable ratings for 
bilateral tinnitus.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the Court issued an order which 
granted a joint motion of the parties for remand of the 
Board's August 2004 decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.  

  
FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344, (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


II.  Analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344, (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


